Exhibit 10.2

WEIGHT WATCHERS INTERNATIONAL, INC.

TERM SHEET FOR

CONSULTANT STOCK OPTION AWARDS

FOR GOOD AND VALUABLE CONSIDERATION, Weight Watchers International, Inc., a
Virginia corporation (the “Company”), hereby grants to the consultant of the
Company identified below (the “Consultant”) a fully vested Option to purchase
the aggregate number of shares of Common Stock of the Company specified below
(the “Option Award”) at the purchase price per share specified below (the
“Exercise Price”). The Option Award is granted upon the terms, and subject to
the conditions, set forth in this Term Sheet and the Terms and Conditions for
Consultant Stock Option Awards as attached hereto (the “Terms and Conditions”),
each hereby incorporated herein by this reference and each as amended from time
to time. The Option Award granted hereunder is made and granted as a stand-alone
award, separate and apart from, and outside of, the Amended and Restated Weight
Watchers International, Inc. 2014 Stock Incentive Plan (the “Plan”), and shall
not constitute an Option Award granted under or pursuant to that Plan.
Notwithstanding the foregoing, the terms, conditions and definitions set forth
in the Plan shall apply to the Option Award as though the Option Award had been
granted under the Plan (including but not limited to the adjustment provision
contained in the Plan), and the Option Award shall be subject to such terms,
conditions and definitions which are hereby incorporated herein by reference and
made a part hereof. Notwithstanding the foregoing, the Option Award shall not be
counted for purposes of calculating the aggregate number of shares that may be
issued or transferred pursuant to awards under the Plan (including pursuant to
Section 3(a) of the Plan) or for purposes of calculating the award limitations
under the Plan. Capitalized terms not otherwise defined herein shall have the
same meanings ascribed to them in the Terms and Conditions or the Plan.

 

Key Terms and Conditions

Name of Consultant:   Oprah Winfrey Grant Date:   October 18, 2015 Aggregate
Number of Shares subject to Option:   3,513,468 Exercise Price per Share of an
Option:   US $6.97 Option Expiration Date:   October 18, 2025

By accepting this Term Sheet, the Consultant acknowledges that she has received
and read, and agrees that the Option granted herein is subject to and qualified
in its entirety by this Term Sheet and the Terms and Conditions, and shall be
subject to the terms and conditions of this Term Sheet and the Terms and
Conditions attached hereto.

The Consultant may not exercise any portion of the Option prior to the
Shareholder Approval Effective Date (as defined in the Terms and Conditions) or
prior to the Closing Date (as defined in the Terms and Conditions).

 

WEIGHT WATCHERS INTERNATIONAL, INC.     CONSULTANT By:  

/s/ James R. Chambers

   

/s/ Oprah Winfrey

Name:   James R. Chambers     Oprah Winfrey Title:   Chief Executive Officer    
Address: c/o Harpo, Inc.       1041 North Formosa Avenue       West Hollywood,
CA 90046



--------------------------------------------------------------------------------

WEIGHT WATCHERS INTERNATIONAL, INC.

TERMS AND CONDITIONS FOR

CONSULTANT STOCK OPTION AWARDS

Weight Watchers International, Inc., a Virginia corporation (the “Company”),
grants to the Consultant who is identified on the Term Sheet for Consultant
Stock Option Awards provided to the Consultant herewith (the “Term Sheet”) the
Options specified in the Term Sheet, upon the terms and subject to the
conditions set forth in (i) the Term Sheet and (ii) these Terms and Conditions
for Consultant Stock Option Awards (these “Terms and Conditions”), each hereby
incorporated herein by this reference and each as amended from time to time. The
Option Award granted hereunder is made and granted as a stand-alone award,
separate and apart from, and outside of, the Amended and Restated Weight
Watchers International, Inc. 2014 Stock Incentive Plan (the “Plan”), and shall
not constitute an Option Award granted under or pursuant to that Plan.
Notwithstanding the foregoing, the terms, conditions and definitions set forth
in the Plan shall apply to the Option Award as though the Option Award had been
granted under the Plan (including but not limited to the adjustment provision
contained in the Plan), and the Option Award shall be subject to such terms,
conditions and definitions which are hereby incorporated herein by reference and
made a part hereof. Notwithstanding the foregoing, the Option Award shall not be
counted for purposes of calculating the aggregate number of shares that may be
issued or transferred pursuant to awards under the Plan or for purposes of
calculating the award limitations under the Plan (including pursuant to
Section 3(a) of the Plan).

ARTICLE I

DEFINITIONS

Capitalized terms not otherwise defined herein shall have the same meanings
ascribed to them in the Term Sheet or the Plan.

Section 1.1 - Cause

“Cause” shall mean (i) the Consultant’s material breach by the Consultant of the
Strategic Agreement which continues beyond 10 days after a written demand for
substantial performance is delivered to the Consultant by the Company or its
Affiliates, (ii) willful misconduct by the Consultant involving dishonesty or
breach of trust in connection with the Consultant’s service which results in a
demonstrable injury (which is other than de minimis) to the Company or its
Affiliates, or (iii) the Consultant’s conviction for any felony involving moral
turpitude.

Section 1.2 - Closing Date

“Closing Date” shall mean the date of the closing of the transactions
contemplated under the Purchase Agreement (as defined herein).



--------------------------------------------------------------------------------

Section 1.3 - Code

“Code” shall mean the Internal Revenue Code of 1986, as amended.

Section 1.4 - Committee

“Committee” shall mean the Compensation Committee of the Board of Directors of
the Company.

Section 1.5 - Common Stock

“Common Stock” shall mean the common stock, no par value per share, of the
Company.

Section 1.6 - Company

“Company” shall mean Weight Watchers International, Inc.

Section 1.7 - Expiration Date

“Expiration Date” shall mean, with respect to Options, the expiration date
specified on the Term Sheet.

Section 1.8 - Grant Date

“Grant Date” shall mean the date specified on the Term Sheet on which the Option
Award was granted.

Section 1.9 - Options

“Option” or “Options” shall each mean the non-qualified stock option to purchase
shares of Common Stock as granted under the Term Sheet and these Terms and
Conditions.

Section 1.10 - Permanent Disability

The Consultant shall be deemed to have a “Permanent Disability” if the
Consultant is unable to engage in the activities required to be performed by the
Consultant by reason of any medically determined physical or mental impairment
which can be expected to result in death or which has lasted or reasonably can
be expected to last for a continuous period of not less than 12 months (in each
case, as determined in good faith by a majority of the Committee, which
determination shall be conclusive).

 

2



--------------------------------------------------------------------------------

Section 1.11 - Plan

“Plan” shall mean the Amended and Restated Weight Watchers International, Inc.
2014 Stock Incentive Plan.

Section 1.12 - Purchase Agreement

“Purchase Agreement” shall mean the Share Purchase Agreement by and between the
Consultant and the Company entered into on the Grant Date.

Section 1.13 - SEC

“SEC” shall mean the U.S. Securities and Exchange Commission.

Section 1.14 - Secretary

“Secretary” shall mean the Secretary of the Company.

Section 1.15 - Shareholder Approval Effective Date

“Shareholder Approval Effective Date” shall mean the date upon which shareholder
approval of this Option Award becomes effective (i.e., the date that is 20
calendar days after the date on which the Company’s corresponding Schedule 14C
information statement is first mailed or given to the Company’s shareholders
pursuant to the terms of the Securities Exchange Act of 1934, as amended).

Section 1.16 - Strategic Agreement

“Strategic Agreement” shall mean the Strategic Collaboration Agreement by and
between the Company and the Consultant entered into on the Grant Date.

Section 1.17 - Transfer

“Transfer” shall mean any sale, assignment, encumbrance, hypothecation, pledge,
conveyance in trust, gift, transfer by bequest, devise or descent, entry into
any swap or other agreement that transfers, in whole or in part, any of the
economic consequences of ownership (whether to be settled by delivery of shares,
in cash or otherwise) or other transfer or disposition of any kind, including,
but not limited to, transfers to receivers, levying creditors, trustees or
receivers in bankruptcy proceedings or general assignees for the benefit of
creditors whether voluntary or by operation of law, directly or indirectly, of
any Options or Common Stock issuable upon exercise of any Options.

 

3



--------------------------------------------------------------------------------

ARTICLE II

GRANT OF OPTIONS

Section 2.1 - Grant of Options

On and as of the Grant Date, the Company irrevocably grants to the Consultant an
Option to purchase the number of shares of its Common Stock specified on the
Term Sheet upon the terms and conditions set forth in the Term Sheet and these
Terms and Conditions. The Options shall be fully vested as of the Grant Date and
shall be exercisable in accordance with Article III hereof.

Section 2.2 - Exercise Price for Options

Subject to Section 2.4 below, the exercise price of a share of Common Stock
covered by an Option shall be the Exercise Price per share specified on the Term
Sheet, without commission or other charge.

Section 2.3 - Consideration to the Company

In consideration of the granting of the Option Award by the Company, the
Consultant agrees to render faithful and efficient services to the Company or
its Affiliates pursuant to the Strategic Agreement. Nothing in the Term Sheet or
in these Terms and Conditions shall confer upon the Consultant any right to
continue in the service of the Company or its Affiliates, or shall interfere
with or restrict in any way the rights of the Company or its Affiliates, which
are hereby expressly reserved, to terminate the services of the Consultant at
any time for any reason whatsoever, with or without Cause, subject to the terms
of the Strategic Agreement. Consultant hereby acknowledges and agrees that
neither the Company or its Affiliates nor any other Person has made any
representations or promises whatsoever to the Consultant concerning the
Consultant’s service or continued service to the Company or its Affiliates.

Section 2.4 - Adjustments

Subject to the provisions of the Term Sheet and these Terms and Conditions, in
the event that the outstanding shares of the Common Stock subject to an Option
Award are, from time to time, changed into or exchanged for a different number
or kind of shares of the Company or other securities of the Company by reason of
a merger, consolidation, recapitalization, change of control, reclassification,
stock split, spin-off, stock dividend, combination of shares, or otherwise, the
Committee shall make an appropriate and equitable adjustment in the number and
kind of shares or other consideration as to which such Option Award, including
the portions thereof then unexercised, that shall be exercisable, and to the
Exercise Price per share.

 

4



--------------------------------------------------------------------------------

ARTICLE III

EXERCISABILITY

Section 3.1 - Commencement of Exercisability

Unless otherwise provided in the Term Sheet or these Terms and Conditions, the
shares subject to the Options shall be and remain exercisable from and after the
later of the Shareholder Approval Effective Date and the Closing Date through
the Expiration Date.

Section 3.2 - Expiration of Options

(a) Option Award. The Options shall remain outstanding unless earlier exercised
or terminated until the Expiration Date. Except as otherwise provided herein,
the Options may not be exercised to any extent by Consultant after the first to
occur of the following events:

(i) The Expiration Date;

(ii) The first anniversary of the date of the Consultant’s cessation of services
by reason of death or Permanent Disability;

(iii) The first business day which is ninety calendar days after the occurrence
of a Cause event;

(iv) If the Consultant provides the Company notice of her election to not renew
the term of the Strategic Agreement pursuant to the terms thereof, the date of
the expiration of the term of the Strategic Agreement;

(v) If the Committee so determines pursuant to the provisions of these Terms and
Conditions, in the event of a Change in Control (as defined in the Plan). At
least ten (10) days prior to the effective date of a Change in Control (as
defined in the Plan), the Committee shall give the Consultant notice of such
event unless the Options (i) have then been fully exercised or (ii) have
otherwise become unexercisable under this Section 3.2; and

(vi) The failure of the Closing Date to occur prior to November 18, 2015.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

EXERCISE OF OPTIONS AND STOCKHOLDER RIGHTS

Section 4.1 - Person Eligible to Exercise

During the lifetime of the Consultant, only she or the Trustee of a Consultant’s
Trust may exercise the Options or any portion thereof. After the death of the
Consultant, any exercisable portion of the Options may, prior to the time when
an Option becomes unexercisable under Section 3.2, be exercised by her personal
representative or by any person empowered to do so under the Consultant’s will
or under the then applicable laws of descent and distribution.

Section 4.2 - Partial Exercise

Any exercisable portion of the Options or the entire Options may be exercised in
whole or in part at any time prior to the time when the Options or portion
thereof becomes unexercisable under Section 3.2; provided, however, that any
partial exercise shall be for whole shares of Common Stock only.

Section 4.3 - Manner of Exercise

The Options, or any exercisable portion thereof, may be exercised solely by
delivering to the Secretary or his office all of the following prior to the time
when the Options or such portion become unexercisable under Section 3.2:

(a) Notice in writing signed by the Consultant or the other person then entitled
to exercise the Options or portion thereof, stating that the Options or portion
thereof are thereby exercised, such notice complying with all applicable rules
established by the Committee;

(b) Full payment (in cash, by check or by a combination thereof) for the shares
with respect to which such Options or portion thereof are exercised;

(c) If requested by the Committee, a bona fide written representation and
agreement, in a form reasonably satisfactory to the Committee, signed by the
Consultant or other person then entitled to exercise such Options or portion
thereof, stating that (i) any filings required under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, if any, have been properly made
and any applicable waiting period thereunder has been terminated or has expired
and (ii) the shares of stock are being acquired for her own account, for
investment and without any present intention of distributing or reselling said
shares or any of them except as may be permitted under the Securities Act of
1933, as amended (the “1933 Act”), and then applicable rules and regulations
thereunder, and that the Consultant or other person then entitled to exercise
such Options or portion thereof will indemnify the Company and its Affiliates
against

 

6



--------------------------------------------------------------------------------

and hold it free and harmless from any loss, damage, expense or liability
resulting to the Company or its Affiliates if any sale or distribution of the
shares by such person is contrary to the representation and agreement referred
to above; provided, however, that the Committee may, in its absolute discretion,
take whatever additional actions it deems appropriate to ensure the observance
and performance of such representation and agreement and to effect compliance
with the 1933 Act and any other federal or state securities laws or regulations;

(d) Full payment to the Company of all amounts which, under federal, state or
local law, it is required to withhold upon exercise of the Options; and

(e) In the event the Options or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than the Consultant, appropriate
proof of the right of such person or persons to exercise the Options.

Without limiting the generality of the foregoing, the Committee may require an
opinion of counsel reasonably acceptable to it to the effect that any subsequent
Transfer of shares acquired on exercise of the Options does not violate the 1933
Act, and may issue stop-transfer orders covering such shares. Share certificates
evidencing stock issued on exercise of the Options may bear an appropriate
legend referring to the provisions of subsection (c) above and the agreements
herein. The written representation and agreement referred to in subsection
(c)(ii) above shall, however, not be required if the shares to be issued
pursuant to such exercise have been registered under the 1933 Act, and such
registration is then effective in respect of such shares.

Section 4.4 - Conditions to Issuance of Stock Certificates

The shares of Common Stock deliverable upon the exercise of the Options, or any
portion thereof shall be fully paid and nonassessable. The Company shall not be
required to deliver any certificate or certificates for shares of stock
purchased upon the exercise of the Options, or any portion thereof, prior to
obtaining of approval or other clearance from any state or federal governmental
agency which the Committee shall, in its absolute discretion, determine to be
necessary or advisable.

Section 4.5 - Rights as Stockholder

(a) Optionholder Rights. The holder of the Options shall not be, nor have any of
the rights or privileges of, a stockholder of the Company in respect of any
shares purchasable upon the exercise of the Options or any portion thereof
unless and until certificates representing such shares shall have been issued to
such holder as provided under this Article IV. As soon as practicable following
the date that the Consultant becomes entitled to receive the shares of Common
Stock pursuant to this Article IV, certificates for the Common Stock shall be
delivered to the Consultant or to the Consultant’s legal guardian or
representative (or if such Common Stock is evidenced

 

7



--------------------------------------------------------------------------------

by uncertificated securities registered or recorded in records maintained by or
on behalf of the Company in the name of a clearing agency, the Company will
cause the Common Stock to be entered in the records of such clearing agency as
owned by the Consultant).

(b) Tax Advice. The Consultant is hereby advised to seek her own tax counsel
regarding the taxation of an award of an Option made hereunder.

ARTICLE V

TRANSFERS

Section 5.1 - Representations, Warranties and Agreements

The Consultant agrees and acknowledges that she will not, directly or
indirectly, offer, Transfer, sell, assign, pledge, hypothecate or otherwise
dispose of any shares of Common Stock issuable upon exercise of the Options (or
any portion thereof) unless any filings required under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, if any, have been properly made
and any applicable waiting period thereunder has been terminated or has expired
and such Transfer, sale, assignment, pledge, hypothecation or other disposition
is permitted pursuant to the Term Sheet and these Terms and Conditions and
(i) the Transfer, sale, assignment, pledge, hypothecation or other disposition
is pursuant to an effective registration statement under the 1933 Act, or
(ii) counsel for the Consultant (which counsel shall be reasonably acceptable to
the Company) shall have furnished the Company with an opinion, reasonably
satisfactory in form and substance to the Company, that no such registration is
required because of the availability of an exemption from registration under the
1933 Act and (iii) if the Consultant is a citizen or resident of any country
other than the United States, or the Consultant desires to effect any such
transaction in any such country, counsel for the Consultant (which counsel shall
be reasonably acceptable to the Company) shall have furnished the Company with
an opinion or other advice, reasonably satisfactory in form and substance to the
Company, that such transaction will not violate the laws of such country.

Section 5.2 - Acknowledgement by the Company

Notwithstanding the foregoing, the Company acknowledges and agrees that any of
the following Transfers are deemed to be in compliance with the 1933 Act and the
Term Sheet and these Terms and Conditions and no opinion of counsel is required
in connection therewith: (w) a Transfer made pursuant to Article III hereof,
(x) a Transfer upon the death of the Consultant to her executors,
administrators, testamentary trustees, legatees or beneficiaries, provided that
such Transfer is made expressly subject to the Term Sheet and these Terms and
Conditions and that such transferee shall execute a Joinder (in the form
attached hereto as Exhibit A), agreeing to be bound by the provisions of the
Term Sheet and these Terms and Conditions and (y) a Transfer made after the
Grant Date in compliance with the federal securities laws to a trust or
custodianship the

 

8



--------------------------------------------------------------------------------

beneficiaries of which may include only the Consultant, her spouse or her lineal
descendants (including lineal descendants by adoption) (a “Consultant’s Trust”),
provided that such Transfer is made expressly subject to the Term Sheet and
these Terms and Conditions and that such transferee shall execute a Joinder (in
the form attached hereto as Exhibit A), agreeing to be bound by the provisions
of the Term Sheet and these Terms and Conditions. Immediately prior to any
Transfer to a Consultant’s Trust, the Consultant shall provide the Company with
a copy of the instruments creating a Consultant’s Trust and with the identity of
the beneficiaries of such Consultant’s Trust. The Consultant shall notify the
Company immediately prior to any change in the identity of any beneficiary of a
Consultant’s Trust.

Section 5.3 - Transfer Restrictions

(a) The Common Stock issued to the Consultant upon exercise of the Options may
not be Transferred, sold or in any other way disposed of, except under the
circumstances that a “Permitted Transfer” (as defined under the Purchase
Agreement) is permitted under the terms of the Purchase Agreement (treating
shares of Common Stock acquired upon exercise of the Options as “Purchased
Shares” within the meaning of the Purchase Agreement for this purpose), until
such time as the Transfer restrictions set forth in the immediately succeeding
sentence lapse; provided, with respect to any Transfer made pursuant to clause
(i), (ii) or (iii) of such definition of “Permitted Transfer”, such transferee
shall execute a Joinder (in the form attached hereto as Exhibit A), agreeing to
be bound by the provisions of the Term Sheet and these Terms and Conditions.
Such Transfer restrictions shall lapse as to (i) 20% of the shares underlying
the Options on the first anniversary of the Grant Date, (ii) 40% of the
aggregate number of shares underlying the Options on the second anniversary of
the Grant Date, (iii) 60% of the aggregate number of shares underlying the
Options on the third anniversary of the Grant Date, (iv) 80% of the aggregate
number of shares underlying the Options on the fourth anniversary of the Grant
Date and (v) 100% of the aggregate number of shares underlying the Options on
the fifth anniversary of the Grant Date (each such percentage calculated as if
this Option was not exercised, regardless of the number of shares that were
exercised); provided, however, upon the occurrence of any Cause event that
occurs prior to the fifth anniversary of the Grant Date, any such Transfer
restriction then and thereafter in effect pursuant to this Section 5.3 shall
continue and not lapse until the fifth anniversary of the Grant Date
irrespective of the lapse dates set forth in items (i) though (iv) above.

 

9



--------------------------------------------------------------------------------

(b) Except as otherwise provided herein, neither the Options nor any interest or
right therein or part thereof shall be liable for the debts, contracts or
engagements of the Consultant or her successors in interest or shall be subject
to disposition by Transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 5.3 shall not prevent Transfers by will or by the
applicable laws of descent and distribution.

(c) Subject to Article VI of the Purchase Agreement, if requested by the
Committee, the Consultant agrees that if shares of capital stock of the Company
or any other securities of the Company that are convertible into or exchangeable
or exercisable for capital stock of the Company (collectively, “Securities”) are
registered pursuant to a registration statement filed with the SEC (other than a
registration statement on Form S-8), the Consultant will not sell or otherwise
Transfer any Securities of the Company other than those included in such filing
from the date of filing such registration statement (or in the case of “shelf”
registration statement, from the earlier of (x) the date of the initial
preliminary prospectus and (y) the date of the final prospectus), until up to 90
days after the public offering date set forth in the final prospectus.

(d) Notwithstanding anything herein to the contrary, the provisions of this
Section 5.3 will terminate (i) immediately prior to a Change in Control (as such
term is defined in the Purchase Agreement), and (ii) in the event that either
(a) Consultant in her capacity as Director Designee (as defined in the Purchase
Agreement) is not elected to the Board of Directors (other than as a result of
the Consultant’s noncompliance with, or inability to satisfy the director
eligibility requirements set forth in, Article IV of the Purchase Agreement); or
(b) Consultant is not afforded the right to have an Observer (as defined in the
Purchase Agreement) as set forth in Section 4.1 of the Purchase Agreement.

Section 5.4 - Right of First Offer / Right of First Refusal

Any Transfer of the shares of Common Stock acquired upon exercise of the Options
shall be subject to the right of first offer and right of first refusal
provisions set forth in Article VII of the Purchase Agreement (subject to the
termination of those provisions as specified in the Purchase Agreement).

 

10



--------------------------------------------------------------------------------

ARTICLE VI

THE COMPANY’S REPRESENTATIONS AND WARRANTIES

Section 6.1 - Authorization

The Company represents and warrants to the Consultant that (i) the Term Sheet
and these Terms and Conditions has been duly authorized, executed and delivered
by the Company, and (ii) upon exercise of the Options (or any portion thereof),
the Common Stock, when issued and delivered in accordance with the terms hereof,
will be duly and validly issued, fully paid and nonassessable. The Company
hereby agrees that it will complete the filing with the SEC and mailing of the
Schedule 14C information statement related to the Shareholder Approval Effective
Date by no later than twenty (20) calendar days after the Grant Date. In the
event that the Schedule 14C is mailed later than twenty (20) calendar days after
the Grant Date, Section 5.3 of these Terms and Conditions shall be of no further
force or effect.

Section 6.2 - Registration

The Company shall register the Common Stock underlying the Options and the
Options on a Form S-8 Registration Statement within ten (10) calendar days after
the Shareholder Approval Effective Date, and the Company will file the reports
required to be filed by it under the 1933 Act and the Securities Exchange Act of
1934, as amended (the “Act”), and the rules and regulations adopted by the SEC
thereunder, to the extent required from time to time to enable the Consultant to
sell her shares of Stock without registration under the 1933 Act within the
limitations of the exemptions provided by (A) Rule 144 under the 1933 Act, as
such rule may be amended from time to time, or (B) any similar rule or
regulation hereafter adopted by the SEC. Notwithstanding anything contained in
this Section 6.2, the Company may deregister under Section 12 of the Act if it
is then permitted to do so pursuant to the Act and the rules and regulations
thereunder. Nothing in this Section 6.2 shall be deemed to limit in any manner
the restrictions on sales of Common Stock contained in the Term Sheet and these
Terms and Conditions. In the event that a Form S-8 Registration Statement
relating to the Common Stock underlying the Options and the Options is not filed
with the SEC within ten (10) calendar days after the Shareholder Approval
Effective Date, Sections 5.3 and 5.4 of these Terms and Conditions shall be of
no further force or effect.

ARTICLE VII

MISCELLANEOUS

Section 7.1 - Administration

The Committee shall have the power to interpret the Term Sheet and these Terms
and Conditions and to adopt such rules for the administration, interpretation
and application of the Term Sheet and these Terms and Conditions as are
consistent therewith and to interpret or revoke any such rules. All actions
taken and all interpretations and determinations made by the Committee shall be
final and binding upon the Consultant, the Company and all other interested
persons. No member of the Committee shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Term
Sheet, these Terms and Conditions or the Options. In its absolute

 

11



--------------------------------------------------------------------------------

discretion, the Board of Directors of the Company may at any time and from time
to time exercise any and all rights and duties of the Committee under the Term
Sheet and these Terms and Conditions.

Section 7.2 - Shares to Be Reserved

The Company shall at all times from the Shareholder Approval Effective Date and
continuing for the duration of the term of the Option Award reserve and keep
available such number of shares of Common Stock as will be sufficient to satisfy
the requirements of the Term Sheet and these Terms and Conditions.

Section 7.3 - Recapitalizations, etc.

The provisions of the Term Sheet and these Terms and Conditions shall apply, to
the full extent set forth herein with respect to the Option Award, to any and
all shares of capital stock of the Company or any capital stock, partnership
units or any other security evidencing ownership interests in any successor or
assign of the Company or its Affiliates (whether by merger, consolidation, sale
of assets or otherwise) which may be issued in respect of, in exchange for, or
substitution of the Option Award, by reason of any stock dividend, split,
reverse split, combination, recapitalization, liquidation, reclassification,
merger, consolidation or otherwise.

Section 7.4 - State Securities Laws

The Company hereby agrees to use its best efforts to comply with all state
securities or “blue sky” laws which might be applicable to the issuance of the
shares underlying the Options to the Consultant.

Section 7.5 - Binding Effect

The provisions of the Term Sheet and these Terms and Conditions shall be binding
upon and accrue to the benefit of the parties hereto and their respective heirs,
legal representatives, successors and assigns. In the case of a transferee
permitted under the Term Sheet and these Terms and Conditions, such transferee
shall be deemed the Consultant hereunder; provided, however, that no transferee
shall derive any rights under the Term Sheet and these Terms and Conditions
unless and until such transferee has delivered to the Company a Joinder (in the
form attached hereto as Exhibit A) and becomes bound by the terms of the Term
Sheet and these Terms and Conditions.

Section 7.6 - Miscellaneous

In the Term Sheet and these Terms and Conditions, (i) all references to
“dollars” or “$” are to United States dollars and (ii) the word “or” is not
exclusive. If any provision of the Term Sheet and these Terms and Conditions
shall be declared illegal, void or unenforceable by any court of competent
jurisdiction, the other provisions shall not be affected, but shall remain in
full force and effect.

 

12



--------------------------------------------------------------------------------

Section 7.7 - Notices

Any notice to be given under the terms of the Term Sheet and these Terms and
Conditions shall be in writing and shall have been deemed duly given when
enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service. Any notice shall be
sent to the party to be notified at the address as set forth in this Section 7.7
or the signature pages to the joinder agreement substantially in the form of
Exhibit A hereto; provided, however that by a notice given pursuant to this
Section 7.7, either party may hereafter designate a different address for
notices to be given to Company or Consultant and any notice which is required to
be given to the Consultant shall, if the Consultant is then deceased, be given
to the Consultant’s personal representative if such representative has
previously informed the Company of his or her status and address by written
notice under this Section 7.7.

If to Company:

Weight Watchers International, Inc.

675 Avenue of the Americas, 6th Floor

New York, New York 10010

Facsimile: 212-589-2858

Attention: General Counsel and Secretary

With a copy (not constituting notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Facsimile: (212) 455-2502

Attention:  Robert Spatt

       Kenneth B. Wallach

If to Consultant:

Oprah Winfrey

c/o Harpo, Inc.

1041 North Formosa Avenue

West Hollywood, CA 90046

With a copy (not constituting notice) to:

Loeb & Loeb LLP

345 Park Avenue

New York, New York 10154

 

13



--------------------------------------------------------------------------------

Attn: Marc Chamlin, Esq. and Lloyd L. Rothenberg, Esq.

Fax: (212) 656-1076

E-mail: mchamlin@loeb.com; lrothenberg@loeb.com.

Section 7.8 - Titles

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of the Term Sheet and these Terms and
Conditions.

Section 7.9 - Applicability of Plan

The Common Stock issued to the Consultant upon exercise of the Options shall be
subject to all of the terms and provisions of the Term Sheet and these Terms and
Conditions (including the terms and conditions of the Plan incorporated by
reference herein), to the extent applicable to the Option and any shares of
Common Stock issuing upon the exercise of the Options (or any portion thereof).
In the event of any conflict between the Term Sheet and these Terms and
Conditions, these Terms and Conditions shall control.

Section 7.10 - Intentionally Omitted

Section 7.11 - Amendment

The Term Sheet and these Terms and Conditions may be amended only by a writing
executed by the parties hereto which specifically states that it is amending the
Term Sheet or these Terms and Conditions, as applicable.

Section 7.12 - Governing Law

The Term Sheet and these Terms and Conditions shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.

 

14



--------------------------------------------------------------------------------

Section 7.13 - Jurisdiction

The parties to the Term Sheet and these Terms and Conditions agree that
jurisdiction and venue in any action brought by any party hereto pursuant to the
Term Sheet and these Terms and Conditions shall properly lie and shall be
brought in any federal or state court located in the Borough of Manhattan, City
and State of New York. By execution and delivery of Term Sheet and these Terms
and Conditions, each party hereto irrevocably submits to the jurisdiction of
such courts for itself, himself or herself and in respect of its, his or her
property with respect to such action. The parties hereto irrevocably agree that
venue would be proper in such court, and hereby irrevocably waive any objection
that such court is an improper or inconvenient forum for the resolution of such
action.

Section 7.14 - Counterparts

The Term Sheet and these Terms and Conditions may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

 

15



--------------------------------------------------------------------------------

EXHIBIT A

JOINDER

By execution of this Joinder, the undersigned agrees to become a party to that
certain Term Sheet for Consultant Stock Option Awards and that certain Terms and
Conditions for Consultant Stock Option Awards, effective as of
                     (collectively, the “Agreement”), by and between WEIGHT
WATCHERS INTERNATIONAL, INC. (the “Company”) and                      (the
“Consultant”). By execution of this Joinder, the undersigned shall have all the
rights, and shall observe all the obligations, applicable to the Consultant
(except as otherwise set forth in the Agreement), and to have made on the date
hereof all representations and warranties made by such Consultant, modified, if
necessary, to reflect the nature of the undersigned as a trust, estate or other
entity.

 

Name:     Address for Notices:     With copies to:

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

Signature:  

 

 

Date:  

 

 

16